PER CURIAM:
Lewanda Parthenia Epes appeals the district court’s order dismissing her civil action. We have reviewed the record and find no reversible error. Accordingly, we deny Appellee Green Tree Financial Servicing Corporation’s motion for sanctions and affirm substantially on the reasoning of the district court.* See Epes v. Green Tree Fin. Servicing Corp., No. 3:04-cv-00455-REP (E.D.Va. Dec. 14, 2004; May 12, 2006; Aug. 24, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although the district court was not deprived of subject matter jurisdiction by the state court's entry of judgment in Epes’s parallel state action, see Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 292, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005), the district court properly dismissed this action with prejudice because it was precluded by the doctrines of res judicata and collateral estoppel.